Per Curiam.
Original application for mandamus. Relator filed his affidavit alleging that he is by profession a physician and surgeon; that in July, 1899, he made written application for a license to practice medicine and surgery to the state medical examining board, created under the act of March 28, 1890, then in session at Spokane, and submitted to an examination by the board in the branches designated in the statute, paid the required fee for such examination, and thereupon the board refused *439such license, and relator, on the 3d of August, 1899, duly took his appeal from said board as provided in the statute to the superior court of Spokane county, that being the county in which was held the last general meeting of the board prior to the refusal of the license; that thereafter, on motion of the relator, a change of venue was granted to the superior court of King county by the Spokane superior court; that thereafter the cause was duly set down to be tried by the superior court of King county, and thereafter, on motion of counsel for the board; the superior court of King county refused to entertain jurisdiction of said cause for any purpose, and ordered it to be stricken from the trial docket on the ground that no change of venue could be granted in such cause. To such ruling of said court relator duly excepted, and his exceptions were allowed.
It will be perceived that the essential complaint of relator is that the superior court of King county refused to entertain jurisdiction of the cause sent to it from the superior court of Spokane county. The affidavit states the reasons of the court for its ruling. We think the ruling of the court must be treated as a final order of dismissal of the cause. The complaint of the relator here, then, is for error in making the order. In this view of the case mandamus will not lie. There is an adequate remedy by appeal. The .application for a mandate to compel the superior court to entertain jurisdiction of the cause apparently falls clearly within the rule announced in State ex rel. Light Co. v. Superior Court, 20 Wash. 502 (55 Pac. 933), which was a very careful review of the function of the writ issued from this court, and, upon the authority of that case, the writ is denied.